Citation Nr: 0529014	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle injury, 
right leg.

2.  Entitlement to service connection for low back condition, 
as secondary to a muscle injury, right leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a muscle 
injury, right leg, and a low back condition as secondary to a 
muscle injury.  In July 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

At the Board hearing, the veteran submitted additional 
evidence that had not been considered by the RO.  However, he 
also submitted a waiver of RO consideration; thus, this claim 
is properly before the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
present right leg disability as a result of an in-service 
right leg muscle injury.

2.  The competent medical evidence of record does not show 
any present low back condition, due to any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The in-service right leg muscle injury did not result in 
a disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A low back condition is not proximately due to or the 
result of a service-connected disease or injury, and was not 
otherwise incurred in or aggravated by service.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2003 VA letter, prior 
to the September 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate the claims 
on the merits.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional relevant evidence, including details of in-service 
treatment, lay statements from individuals familiar with any 
in-service disability, medical statements from service 
personnel, employment physical examination records, post-
service medical treatment records, pharmacy prescription 
records, and/or insurance examination reports, so that VA 
could help by getting that evidence.  

The Board notes that the August 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In a September 2003 rating decision, January 2004 statement 
of the case, and March 2004 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted for a 
muscle injury, right leg, and a low back condition, as 
secondary to the muscle injury under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated in October 2003, 
December 2003, and July 2005.  The Board finds that there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the evidence shows an in-service right leg muscle 
injury, as discussed below, there is no evidence of a present 
right leg disability.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed service connection claims for a right leg 
muscle injury, and a lower back condition as secondary to a 
right leg muscle injury.  He testified at the July 2005 Board 
hearing that he believes his in-service right leg injury was 
more than just a muscle strain and that possibly the tendon 
in his hip was ripped.  He stated that he did physical 
therapy in service and a couple of weeks later used a cane, 
but felt like this caused a lot of disruption in the healing 
process of the leg.  He indicated that all together he was on 
bed rest, crutches, and a cane for about a month, and 
eventually worked back into basic training exercises.  He 
noted that after that he probably saw the corpsman once 
regarding his pain, and basically dealt with the pain by 
himself.  He also stated that since service he had always had 
some minor pain when lifting something heavy or walking a lot 
and that he first saw a doctor for this problem about a year 
ago.  He noted that normal things like walking did not bother 
him but that exerting himself, such as playing tennis, 
lifting, or mowing the grass for more than an hour aggravated 
his leg and caused pain.  He stated that sometimes it felt 
like he had a spiked nail in his major tendon, like a muscle 
tear.  He also indicated that his hips and leg became 
weakened to the point where even his knee got a little bit of 
strain, which affected his lower back.  He noted that he felt 
like he was at the point where his muscle would tear again 
with any exertion, preventing him from engaging in sports or 
anything else, including swimming.  In sum, the veteran 
contends that he has a present right leg disability as a 
direct result of his in-service leg injury, and a back 
disability proximately due to a right leg disability, thus 
entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Initially, the evidence shows an in-service right leg muscle 
injury.    

The service medical records include a February 1973 medical 
record, which shows the veteran was seen for complaints of a 
sore leg with onset that morning.  He stated that it was very 
painful when he puts direct pressure on the leg.  The 
examiner noted that the pain was in the area of the right 
thigh, upwards toward the hip and that the condition was not 
present while sitting, only upon movement.  There was no 
history of injury to the legs.  Physical examination showed 
that the veteran walked with a very distinct limp and that 
palpation revealed pain in the posterior right thigh, which 
did not radiate and was not aggravated by palpation.  The 
impression was possible muscle strain or cramp.  The veteran 
was prescribed hot packs and advised against running or 
marching for two days.  

A February 1973 physical therapy report shows a limp in gait 
and some pain in gait on stance or with pressure.  There was 
no discoloration, edema, or erythema, and no adductor 
tightness.  Range of motion was within normal limits with 
slight pain.  He exhibited some point tenderness in the area 
of the hip joint axis or groin.  He was given a heat moist 
pack for 20 minutes and recommended to follow-up with an ace 
wrap for support.  A later February 1973 physical therapy 
report shows the veteran still experienced pain in lateral 
movement, with no presence of discoloration, edema, or 
erythema, and a range of motion within normal limits.  A heat 
moist pack was advised for 20 minutes.
  
A March 1, 1973 physical therapy report shows the veteran 
complained of difficulties in right hip flexion on straight 
leg rising.  He had no spasm, edema, discoloration, or 
erythema present.

On a March 5, 1973 medical record, the veteran complained 
that he could not run on his leg without aching.  He had no 
visible signs of trauma, such as erythema, discoloration, or 
edema present.  His range of motion was restricted in hip 
flexion.  He could initiate flexion, but showed spasm in this 
movement.  He had no problems with internal and external 
rotation, except slight pain was experienced.  X-ray 
examination revealed internal and external was within normal 
limits.  It was noted that the veteran had right hip strain 
while marching very rough terrain and was unable to straight 
leg rise.  He also had pain on extension and rotation of 
femur, centered on the head of femur. The impression was 
right hip capsule strain, and a cane was administered for use 
for one week.  

An April 1973 consultation report shows the veteran had an 
injury when doing forced marches one week ago, probably when 
doing left or right turn.  X-rays of the hip were normal; and 
there was no contusion or edema.  He had pain and limitation 
of motion on flexion at right hip, with tenderness over 
femoral head.  The impression was acute strain of sartorius 
or pectineus m. (and questionable rectus feurus).  The 
examiner prescribed complete rest consisting of either bed 
rest or crutches, with no weight-bearing until pain was 
relieved, heat to area, and analgesia.

On the November 1976 discharge examination report, there were 
no residuals of the right leg muscle injury noted.

Although the medical evidence shows an in-service right leg 
muscle injury, the record does not show medical evidence of a 
present right leg disability.

An October 2003 private medical note shows the veteran had 
mentioned problems with his leg in the past, but had not been 
evaluated or examined at the facility.

A December 2003 private bone and joint center note shows the 
chief complaint was proving a torn muscle in his right leg 
since military service in 1973.  The veteran also stated that 
his right hip had begun to bother his lower back, and right 
leg nerve.  He indicated that he was in boot camp with the 
Coast Guard and was going through basic training when his 
boot got stuck in some mud and he felt a loud pop in his 
right groin.  He recalled that he was seen at the base clinic 
and then sent to a doctor off base and that the doctor off 
base told him to go back for bed rest for two weeks.  He 
noted that the clinic on the base wrapped his leg, gave him 
some crutches, and put him back into his training company.  
He stated that his leg has been hurting more and more over 
the last few years and becomes worse every day.  He noted 
that it hurts with moving or sitting and that it gets better 
if he gets some rest and stays off his feet.  He also 
indicated that he had some nerve pain in his right posterior 
buttock area, seeming to originate in the medial buttock area 
and radiating across the lateral aspect of his hip down to 
about the mid thigh.  He was wondering if he could have some 
sort of surgical procedure that would remove the scar tissue 
from his groin injury and repair it and get the pain to be 
relieved.  

On physical examination, there was no obvious deformity or 
tenderness to palpation.  The veteran walked without a limp 
and had a normal gait.  His limb lengths appeared equal and 
visualization of the right groin area revealed no masses.  He 
could forward flex his hip to 120 degrees and had full 
internal and external rotation on both hips, with mild pain 
to internal rotation of his hip in 90 degrees of flexion.  
There was no tenderness to palpation over the greater 
trochanter/posterior deep hip area.  His neurovascular 
examination was normal; and the x-rays of his hips also were 
normal.  The assessment was chronic pain, right groin, after 
what sounded like a soft tissue groin injury from boot camp 
in military service in 1973.  The examiner stated that there 
was no good way to image the veteran's old injury.  He noted 
that it had been 30 years ago and that it sounded like the 
veteran had a soft tissue injury to the groin, possibly a 
pulled muscle.  He found that this certainly would have 
healed many years ago, but could cause residual chronic pain.  
He noted that he told the veteran that he was not at 
increased risk for arthritis of the hips.  He also indicated 
that he did not think the veteran needed any kind of surgical 
procedure.  He could not explain this "nerve pain" in the 
posterior aspect of his hip.  He noted that the veteran felt 
like it might be some sciatica, but that it was hard to know 
whether that might be related to the original injury or not.  
The examiner recommended use of some over the counter anti-
inflammatory medications.

A July 2005 private medical report shows the veteran was 
being followed for his right hip symptoms and reportedly felt 
fatigue and discomfort in the groin with motion.  It was 
noted that the veteran's symptoms really had not changed in 
the past 20 years and that this all related back to a 
military injury in 1973.  The examiner noted that an MRI 
showed no significant muscular injury or bony changes, and 
found that it was a normal MRI of the hip.  He indicated that 
he would see the veteran as occasion required.

Upon review, the most recent medical evidence shows normal x-
ray and MRI studies of the right leg and hip, normal 
neurovascular examination, no obvious deformity or tenderness 
to palpation, a normal gait with no limp, equal limb lengths, 
no visualized masses of the right groin area, no tenderness 
to palpation over the greater trochanter/posterior deep hip 
area, and forward flexion of the hips to 120 degrees, with 
full internal and external rotation on both hips.  None of 
these findings demonstrate a present right leg disability.  
Although the veteran had mild pain to internal rotation of 
his hip in 90 degrees of flexion and findings of chronic 
pain, discomfort and fatigue in the right leg, pain, without 
any disabling pathology does not amount to a disability.  
Moreover, the December 2003 examiner found that although a 
soft tissue injury could cause residual chronic pain, the 
soft tissue injury would have healed many years ago.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes the veteran's argument that his in-service 
right leg muscle injury was more severe than documented and 
that he has a current leg disability as a result of his in-
service injury.  This determination, however, is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has a current right leg disability related 
to his in-service right leg muscle injury.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board also notes that because the evidence does not show 
that service connection is warranted for a right leg muscle 
injury, service connection for a low back disability, as 
secondary to a right leg injury also cannot be found.  See 
38 C.F.R. § 3.310(a).  Additionally, as there are no findings 
of a back condition in service, or present findings of a back 
disability, service connection for a low back condition also 
cannot be found under 38 C.F.R. § 3.303.

Thus, the claims of service connection for a right leg muscle 
injury, and a low back condition as secondary to a right leg 
muscle injury are denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right leg muscle 
injury is denied.

Entitlement to service connection for a low back condition as 
secondary to a right leg muscle injury is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


